DETAILED ACTION

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “positioning recess” (claims 3 and 4), “positioning protrusion” (claim 4), “recessed portion” (claim 4), “protruding portion” (claim 4), “fixed portion” (claim 7), and “movable portion” (claim 7)  must be shown and reference numbers provided therefor.  No new matter should be entered.
Furthermore, Figures 1 and 2  should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The 

Specification

The Abstract of the disclosure is objected to because it exceeds 150 words. The Abstract in an application filed under 35 U.S.C. 111 may not exceed 150 words in length.  See 37 C.F.R. 1.72 and MPEP § 608.01(b). Correction is required. 
Furthermore, the Specification should be amended to include reference numbers for the claimed elements as explained above in the objections to the drawings.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections

Claims 1 is objected to because of the following informalities: unclear and ambiguous limitation present in line 6 of the claim: “a fifth second [sic] ring”. Evidently the limitation “a fifth ceramic ring” should have been recited instead. Appropriate correction is required. 
Furthermore, it’s advisable to remove reference numbers from the claims for clarity, since “the presence or absence of…reference characters does not affect the scope of a claim”. See MPEP § 608.01(m)).
	Applicant’s cooperation is requested in correcting of any remaining errors and informalities of which Applicant may become aware in the claims.

Allowable Subject Matter

Claims 1-7 would be allowed, subject to obviation of the objections as explained above.

The following is an examiner’s statement of reasons for allowance: the allowability resides in the overall structure and functionality of the apparatus as recited in the independent claim 1 in combination with all claims depended therefrom, and at least in part, because claim 1 recites the limitations: “a first ceramic post is connected between an end of the temperature sensing bimetallic strip and an end of the first movable contact piece set, and a second ceramic post is connected between the end of the first movable contact piece set and an end of the second movable contact piece set, a temperature regulating mechanism, with a top abutting against a middle of the second movable contact piece set, is arranged on the mounting plate, a linkage rod  is provided between the first movable contact piece set and the second movable contact piece set”.
The aforementioned limitations in combination with all remaining limitations of claim 1 are to render said claim 1 and all claims depended therefrom allowable over the prior art of record, taken alone or in combination.
US 7, 741, 947 to Tateishi is believed to be the closest reference to the present invention. 
Tateishi teaches: a flash double-temperature linkage temperature controller (Fig. 13-17), comprising a mounting plate (80) and a mounting post (21) arranged on the mounting plate, wherein, a temperature sensing bimetallic strip (20), a first insulating ring (118), a first fixed contact piece set (36, 52), a second insulating ring (114), a first movable contact piece set (32, 50), a third conducting ring (112), a second fixed contact piece set (34, 42), a fourth insulating 
However, Tateishi fails to teach: “a first ceramic post is connected between an end of the temperature sensing bimetallic strip and an end of the first movable contact piece set, and a second ceramic post is connected between the end of the first movable contact piece set and an end of the second movable contact piece set, a temperature regulating mechanism, with a top abutting against a middle of the second movable contact piece set, is arranged on the mounting plate, a linkage rod  is provided between the first movable contact piece set and the second movable contact piece set”, as recited in claim 1 of the instant application. Further, Tateishi also fails to teach that the five aforementioned rings are made of ceramic material.
The remaining prior art references made of record because of the teachings of various thermally actuated switches and thermostats with bimetallic actuating components.
None of the prior art references of record, taken alone or in combination, are believed to render the present invention unpatentable as claimed.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion

This application is in condition for allowance except for the formal matters as explained above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935). Accordingly, no broadening amendments to claims will be entered.
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047. The examiner can normally be reached Monday-Thursday, between 10 am and 8:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740. The fax phone number for 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835